GIBSON, District Judge.
Carl G. Drayman has moved the Court to dismiss the complaint as to him. It appears from the amended complaint that the petitioner was the inventor of the patent in suit who had assigned it to the Grant Paper Box Company but had reserved the right to approve all licenses granted by the assignor, with certain other reservations.
Whether Mr. Drayman was a necessary party is questionable, but undoubtedly his interest is such that he is a desirable party.
His motion will be denied.